DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12-15, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (U.S. Patent No. 5,490,609).
Lane discloses an apparatus (110), comprising: a body portion (20) positioned within a raised outer perimeter (28, 32) of the apparatus (Fig. 2); a tab (160) coupled to the body portion via a hinge (62), wherein the tab comprises a plurality of edges (180, 182), and further wherein the tab has at least a closed position (Fig. 4) and an open position (Fig. 3); and a raised flange portion (40) extending upwardly from the body .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and alternatively claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Goth (U.S. Patent No. 5,927,535).
Lane fails to teach wherein when the tab is in the second condition, each of the plurality of angled surfaces are planar with the body portion.
Goth teaches that it is known in the art to manufacture a tab with open and closed positioned wherein the tab is sloped or planar in order to open or close the tab (Figs.  5, 6, 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the apparatus of Lane with the closing structure of Goth since Lane teaches that other means can be used for providing radial extension of the tab (col. 3, lines 34-39), and Goth teaches a means of radially extending a tab.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. The examiner notes that claims are given their broadest reasonable interpretation and maintains that the structure of the prior art reads on the limitations as currently claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733